Citation Nr: 0829257	
Decision Date: 08/27/08    Archive Date: 09/04/08	

DOCKET NO.  05-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1989 to January 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
VARO in Houston, Texas, that confirmed and continued a 10 
percent disability rating for the veteran's migraine 
headaches.

In November 2006, the Board affirmed the RO's denial of the 
claim.  The veteran and his representative then appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2007, based on a Joint Motion for 
Remand, the Court remanded the claim to the Board for further 
development.  As a result, in January 2008, the Board 
remanded the claim to the RO by way of the Appeals Management 
Center in Washington, D.C.  The requested action has been 
accomplished and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran reports experiencing headaches about 3 or 4 
times a month.

2.  There is no evidence of prostrating attacks and the 
veteran does not report having lost time from work or school 
because of his headaches.


CONCLUSION OF LAW

The criteria for a disability in excess of 10 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.124(a), Diagnostic Code 8100 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA).

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; VCAA notice should be 
provided to a claimant before the initial unfavorable RO 
decision on the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

For an increased compensation claim, § 5103 requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on a claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increased disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their effect upon 
employment and daily life.

Any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), is 
presumed nonprejudicial, and once an error is identified as 
to any of the basic notice elements, the burden shifts to VA 
to demonstrate that the RO decision was not prejudicial to 
the veteran.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  Due to this, VA must assure that the purpose 
of the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Although not specifically discussed by the Court, some 
of the possible circumstances that could demonstrate that VA 
error did not prejudice the claimant include that the 
claimant has stated that he or she has no further evidence to 
submit, or where the evidence reflects that VA has obtained 
all relevant evidence.

Based on a review of the claims file, the Board finds that 
any content related notice errors did not affect the 
essential fairness of the adjudication.  The Board notes that 
the veteran and his representative had demonstrated actual 
knowledge as to what would be needed for the successful 
outcome of this claim for an increase.  They have clearly 
demonstrated such knowledge in submissions which detail the 
symptoms of his headaches, including the frequency and 
severity, as well as their impact on his employment.  The 
Board notes that in a July 2008 communication the veteran 
stated that he had no other information or evidence to 
submit.  He asked that his case be decided as soon as 
possible.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  Additionally, the 
veteran had the opportunity to provide testimony in his own 
behalf at a video conference hearing with the undersigned in 
August 2006.  A transcript of the hearing proceedings is of 
record and has been reviewed.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the forgoing reasons, it is not prejudicial to the 
veteran for the Board to proceed to a final decision in this 
appeal.

Pertinent Law and Regulations.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations 
generally.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the next higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's headache disability has been evaluated under 
38 C.F.R. § 4.124(a), Diagnostic Code 8100, which provides 
the criteria for evaluating migraine headaches.  When there 
are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, a 50 
percent evaluation is warranted.  A 30 percent rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 10 percent evaluation is 
warranted when there are characteristic prostrating attacks 
averaging 1 in 2 months over the last several months.  When 
attacks are less frequent, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.

Factual Background and Analysis.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).  

The pertinent evidence includes a report of a VA neurological 
disorder examination accorded the veteran in January 2004.  
The veteran's medical records were reviewed by the examiner.  
The veteran stated that his headaches were always in the 
right temporal region.  He indicated they used to occur once 
or twice every 2 to 3 months, but now were occurring 3 to 4 
times a month.  He had no aura associated with them or any 
nausea or vomiting.  He said that the headaches would last 3 
to 4 hours, but now with medication, they only lasted about 2 
hours at a time.  He was currently taking Caffeine or 
Ergotamine.  He stated two tablets at the onset of the 
headache would put a stop to it very quickly.  He denied any 
time missed from work because of the headaches.  Physical 
examination was unremarkable.  He was given a diagnostic 
impression of migraine headaches without any evidence of 
interference with work.

Additional pertinent evidence includes the report of a VA 
neurological disorders examination accorded the veteran in 
March 2008.  The claims file was reviewed by the examiner.  
The veteran stated that previously his headaches would occur 
about three times a week, but now he had them once a week.  
He stated that sometimes the headaches would last for a day 
and other times three days.  He indicated that usually when 
he had them he was incapacitated for at least several hours 
and sometimes throughout the day.  He was unclear about any 
precipitating factors.  He was in a work study program and he 
estimated he might be incapacitated with a prostrating 
headache about twice a month.  Medications included 
Ergotamine.  He was given a diagnosis of migraine headaches.  
It was indicated that "his headaches are prostrating about 
once a week, in which they last anywhere from 1 to 3 days.  
His neurological examination is normal at this time."

Another VA neurological disorder examination was accorded the 
veteran in May 2008.  The claims file and medical records 
were reviewed prior to the evaluation.  It was indicated the 
veteran was currently a full-time student.  He stated that 
the headaches occurred in the left temporal region and 
radiated posteriorly.  The veteran was currently taking 25 
milligrams of Amitriptyline daily for his headaches.  He was 
not taking any other medication for his headaches.  He did 
not require any injections.  There was no evidence of any 
time lost from work or from school because of the headaches.  
He denied any seizures or any head injuries.  He denied any 
prostrating attacks and since he did not lose time from work 
or from school, there was no evidence of any prostration. 

The examiner stated that the headaches were "now 3 or 4 times 
a month lasting the same length of time and that is anywhere 
from 2 hours to all day long and there was no evidence in his 
medical records or his history that he is losing any time 
from work or from school because of the headaches and he's 
currently on Amitriptyline 25 mg for the headaches which he 
states are quite useful.  He denies aura.  He does have some 
photosensitivity during the pain.  He does have some nausea 
but no vomiting associated with the pain."  The diagnosis was 
migraine headaches.

Upon careful review of the evidence, the Board finds that the 
currently assigned 10 percent rating is providing adequate 
compensation for the degree of disability shown and a higher 
rating is not in order at this time.  In this regard, the 
Board notes that while at the time of examination of the 
veteran by VA in March 2008, the veteran reported being 
incapacitated with a prostrating headache about twice a 
month, the other pertinent medical evidence of record does 
not indicate that he was experiencing any prostrating attacks 
whatsoever.  At the time of examination in 2004, the veteran 
denied any time missed from work because of any headaches.  
There was no indication of any prostrating attacks at that 
time.  Also, while mention was made of prostrating attacks at 
the time of the March 2008 examination, just two months later 
in May 2008, the veteran specifically denied any prostrating 
attacks.  The examiner concluded that since the veteran 
stated he had not lost any time from work or from school, 
there was no evidence of any prostration.  Further, at the 
time of the most recent examination, the veteran denied any 
aura.  Although he referred to some photosensitivity during 
the periods of pain and some nausea associated with the pain, 
these symptoms are recognized by the 10 percent rating 
currently in effect.  Accordingly, the Board finds the more 
persuasive evidence of record reflects that the veteran is 
not experiencing prostrating attacks as a result of his 
headaches.  The persuasive evidence simply does not show that 
the veteran meets the criteria warranting the assignment of a 
disability rating in excess of the 10 percent rating in 
effect.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected headaches have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Indeed, the veteran himself has 
indicated he has not lost any time from school.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 







§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for migraine headaches is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


